Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000333
                                                         09-MAY-2014
                                                         09:35 AM

                           SCWC-11-0000333


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        SS&M AUTO PARTS, LLC, a Hawai'i limited liability
         company, formerly known as American Recycling,
                 Petitioner/Plaintiff-Appellant,

                                 vs.


      SAND ISLAND BUSINESS ASSOCIATION, a Hawai'i nonprofit
corporation, ISLAND WORKS, INC., a dissolved Hawai'i corporation,
       MICHAEL CHOCK, doing business as Mokihana Builders,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-11-0000333; CIV. NO. 05-1-0936)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ., and

  Circuit Judge Del Rosario, in place of Pollack, J., recused)


          Petitioner/Plaintiff-Appellant SS&M Auto Parts, LLC’s

application for writ of certiorari filed on April 3, 2014, is

hereby rejected.

          DATED:   Honolulu, Hawai'i, May 9, 2014.

Gary Victor Dubin and           /s/ Mark E. Recktenwald

Frederick J. Arensmeyer

for petitioner                  /s/ Paula A. Nakayama


                                /s/ Sabrina S. McKenna


                                /s/ Michael D. Wilson


                                /s/ Dexter D. Del Rosario